Citation Nr: 9920276	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  92-17 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for acquired 
psychiatric disability, to include post-traumatic stress 
disorder.  

2.  Entitlement to service connection for residuals of a head 
injury.  

3.  Entitlement to service connection for residuals of a left 
rib cage injury.  

4.  Entitlement to service connection for a heart disorder 
with hypertension.  

5.  Entitlement to service connection for pulmonary 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty in the Navy from August 
1943 to March 1944 and on active duty in the United States 
Army Transportation Corps from March 24 to May 17, 1945.  He 
also had a period of qualifying military service with the 
United States Coast Guard (Merchant Marine) from June 27 to 
August 15, 1945.  

When this case was previously before the Board of Veterans' 
Appeals (Board) in September 1996, it was determined that the 
issue of entitlement to service connection for psychiatric 
disability would be considered on a de novo basis because 
additional active service of the veteran had been verified 
since a January 1945 rating decision denying service 
connection for an acquired psychiatric disorder.  The case 
was then remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, for additional 
development.  Following the requested development, the RO 
continued its previous denial of the claimed benefits.  The 
case is now before the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran was separated from active duty in the Navy 
due to mental deficiency; no competent medical evidence has 
been submitted to attribute any current psychiatric 
disability to any period of qualifying military service.  

3.  Although the veteran served in a ship in the Merchant 
Marine that was engaged in direct enemy action, a diagnosis 
linking the claimed post-traumatic stress disorder to a 
specific stressor occurring during the veteran's qualifying 
periods of active military service has not been confirmed.  

4.  It is not shown that the veteran sustained a head injury 
or a left rib cage injury in service or that he has residuals 
of a head injury currently.  

5.  No competent medical evidence has been submitted to show 
that a heart disorder with hypertension or a pulmonary 
disorder was present in service or to relate any current 
heart disorder with hypertension or pulmonary disorder to any 
period of qualifying military service.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of well-grounded 
claims for service connection for psychiatric disability, a 
heart disorder with hypertension, or a pulmonary disorder.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.7(x)(15), 3.303 (1998).  

2.  Mental deficiency is not a disability within the meaning 
of the law providing for VA compensation benefits.  38 C.F.R. 
§ 3.303(c) (1998).  

3.  Post-traumatic stress disorder was not incurred in or 
aggravated by any period of qualifying military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.7(x)(15), 3.303 (1998); 64 Fed. Reg. 32,807, 32,808 
(1999) (to be codified at 38 C.F.R. § 3.304(f)).  

4.  The veteran has not submitted evidence of well-grounded 
claims for service connection for residuals of a head injury 
or for residuals of a left rib cage injury.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.7(x)(15), 3.303, 
3.304 (1998).  

5.  There is no legal entitlement to service connection for 
any disability that was initially incurred during the 
veteran's Merchant Marine service subsequent to the end of 
hostilities on August 15, 1945.  38 U.S.C.A. §§ 101, 1110 
(West 1991); 38 C.F.R. § 3.7(x)(15) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. § 1110, the question that must be 
addressed initially is whether the veteran has submitted 
evidence of well-grounded claims.  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  A well-grounded service connection 
claim generally requires medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice injury or disease and a current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).  If a claim is not well 
grounded, the appeal must fail with respect to it, and there 
is no duty to assist the claimant further in the development 
of facts pertinent to the claim.  Murphy v. Derwinski, 1 Vet. 
App. at 81.  

I.  Psychiatric Disability

The veteran's examination for service entrance in August 1943 
was negative for any abnormality of the nervous system.  
However, the veteran was hospitalized on January 12, 1944, 
when he complained that "my eyes burn."  He was felt to be 
grandiose in his ideas and was suspicious.  It was reported 
that his reaction was that of a schizophrenic.  The admitting 
diagnosis was hysteria.  The following day, the veteran was 
evaluated, and a schizoid process was suggested that was felt 
to require care on a closed ward.  The veteran's judgment was 
poor, his affect was silly, and he had no insight.  The 
diagnosis was changed to psychosis, unclassified, and he was 
transferred for further treatment and disposition.  On 
February 1, 1944, the diagnosis was changed to that of mental 
deficiency, which was said to have existed prior to service.  

A Board of Medical Survey reported later in February that the 
veteran had been admitted to the sick list on January 12, 
1944, following the onset of an apparent hysterical 
blindness.  Although his diagnosis was changed to psychosis, 
unclassified, the service physicians who conducted the 
Medical Survey did not confirm that diagnosis.  It was also 
reported that the veteran had had no extra-continental duty.  
During his hospitalization, he was quite tearful, dull, asked 
irrelevant questions, and had many somatic complaints.  His 
conversation was disconnected and rambling.  His memory for 
past events was very poor, and insight was lacking.  On 
testing, his IQ was 65.  No psychotic trends or history 
thereof was elicited.  His history was considered vague due 
to his poor memory and lack of insight.  The final diagnosis 
was mental deficiency.  It was the opinion of the Board of 
Medical Survey that the veteran was unsuitable for retention 
in service.  It was felt that his mental deficiency existed 
prior to service and was not aggravated by service.  

When the veteran was examined by VA in January 1945, he 
complained of nervousness since service but indicated that he 
had received no medical attention since then.  It was 
reported that he had never experienced fits or convulsions 
and that he said that he had been discharged from the Navy 
for eye trouble; the examination report indicates that in 
fact he had been discharged because of a diagnosis of mental 
deficiency.  His current IQ was said to be about 65.  The 
diagnosis was that the veteran was mentally deficient, with 
some psychoneurotic features.  

The veteran was seen thereafter by numerous VA and non-VA 
examiners, beginning in July 1947, for a variety of 
complaints.  The earliest indication of any chronic acquired 
psychiatric disability was in February 1952.  (The veteran 
served in the Merchant Marine from 1945 to 1959.)  A final 
summary from a United States Army hospital shows that the 
veteran was admitted to that facility in February 1952 as a 
transfer from an evacuation hospital overseas.  The final 
summary indicates that he had been referred to the evacuation 
hospital on February 16, 1952, for psychiatric evaluation.  
He had complained of cardiovascular troubles, but no evidence 
of cardiovascular abnormality was discovered on examination.  
The veteran apparently exhibited rambling speech at that time 
and talked mostly in a hypochondriacal way about his future 
as a prosecutor.  Although he had only an eight-year 
elementary school education, he stated that he was a lawyer 
and had obtained his legal education by studying in 
libraries.  Among his somatic complaints was a feeling of 
being burned up inside.  He said that his eyes felt like a 
"fuzzy".  He also complained of fainting spells and 
terrible pains in his ribs.  He appeared confused while in 
the hospital, and his conversation suggested a flight of 
ideas.  He made statements such as "I'm in the spy service - 
I'm a Russian spy."  He talked of blasting a hole in himself 
and continued in rambling and delusional speech.  It was 
reported that his symptoms had probably been continuous since 
the first part of February 1952.  

When the veteran was interviewed on a closed ward of a 
hospital in Japan, he was well oriented to time, place and 
person.  His affect was flat, and he kept his head bent.  He 
stated that he had repeated dizzy spells, side pains, and 
muscle tightness.  He thought that the sea was getting the 
best of him.  He stated that he had been in the Merchant 
Marine service since 1944 but had never been hospitalized 
previously for any psychiatric reasons.  He said that he got 
to the point where he was unable to walk while in Korea and 
could not understand why the doctor sent him to a mental 
hospital.  He denied having any hallucinations but said that 
he would not eat as long as he was in a place like this.  He 
had a notebook that contained his writings on several 
subjects, which included narcotics, homicide, death, love, 
robbery, assault, burglary, and larceny, and he arranged and 
discussed these subjects in a manner that indicated paranoid 
thinking.  From the description of the veteran's behavior and 
ideation, it was quite apparent that he was psychotic and 
should be evacuated to the United States rather than returned 
aboard his ship.  The diagnosis was acute paranoid 
schizophrenic reaction manifested by somatic delusions and 
ideas of expansion.  

In March 1952, the veteran was admitted to a United States 
Public Health Service hospital in San Francisco, California.  
He had been transferred from a service hospital in Japan to 
the San Francisco City and County Hospital because no strong 
rooms were available at the Public Health Service hospital.  
However, it was felt that he was not in need of institutional 
care at that time.  He was discharged from that institution 
and transferred to the Public Health Service hospital, where 
he was on an open ward since admission.  Although a chronic 
anxiety state was initially thought to be present, evidence 
of a latent schizophrenic reaction was felt to be clearly 
defined upon review of the history and seeing the veteran.  
It was clear that in the latter part of February 1952, he had 
had a psychotic break of a paranoid nature with delusions of 
a somatic type.  He was now fairly well compensated, planned 
on entering the private detective profession, and stated that 
he decided to stop shipping as a seaman.  This was felt to be 
advisable.  A finding of indefinite unfitness for sea duty 
was recommended in view of the recent psychotic episode.  The 
diagnoses on discharge from the hospital on March 11, 1952, 
were anxiety state, and dementia praecox, other types (latent 
schizophrenia).  

On March 17, 1952, the veteran was admitted to a Public 
Health Service hospital in Chicago, Illinois, with a 
complaint of episodes of sudden weakness of two months' 
duration that the veteran thought was due to malaria.  It was 
reported that he gave a very uncoordinated and bizarre 
history with many and varied complaints.  The veteran signed 
out of the hospital a couple of days later against medical 
advice before diagnostic studies were completed.  It was 
apparent at the initial interview that the veteran had an 
abnormal personality defect.  The diagnoses entered were 
schizophrenic reaction, hebephrenic type; and encephalopathy 
due to hyperinsulinism, questionable.  

The veteran was hospitalized at Public Health Service 
hospitals on a number of occasions during the 1950's for 
treatment of psychiatric disability.  Psychological testing 
in August 1955 revealed an IQ of 69, and a psychiatric 
consultation at that time culminated in an impression that 
the veteran was a mental defective with emotional 
instability.  The diagnoses on discharge were mild mental 
deficiency, and personality pattern disturbance.  When 
briefly hospitalized by the Public Health Service in November 
1957, the diagnoses were mental retardation, related to 
schizophrenia; and schizophrenia, undifferentiated type.  

On a psychiatric evaluation by the Public Health Service in 
October 1978, the impression was possible schizophrenic 
reaction, undifferentiated type.  When examined by the same 
physician in August 1979, the veteran reported that during 
the Korean Conflict, he was assigned to a ship that went to 
Korea and that he found out that two of his superior officers 
were smuggling alcohol aboard ship.  He stated that in order 
to get away from them he would lower himself about 80 feet 
and paint the side of the ship.  He related that one night he 
was attacked by eight other seamen who beat him up and put 
him back to bed.  The next morning he was very ill and was 
told to go to duty but developed a temperature of 106 and was 
hospitalized in Korea and later flown back to the United 
States where he was told to stay off the ship for a period of 
time.  He denied having ever been in a psychiatric facility 
or having taken any psychotropic medication for any 
schizophrenic episode.  The impression was possible 
schizophrenic reaction, chronic differentiated type, in 
remission.  When examined by the same physician in March 
1980, and again in March 1981, for fitness for duty in the 
Merchant Marine, the diagnostic impression was that there was 
no evidence of psychiatric illness.  

The veteran was seen on numerous occasions during the 1990's 
for a variety of complaints, including psychiatric 
complaints.  He was followed in the VA mental hygiene clinic, 
and diagnoses included adjustment disorder with depressed 
mood, post-traumatic stress disorder, generalized anxiety 
disorder, bipolar affective disorder, paranoid personality, 
generalized anxiety disorder with panic attacks, and major 
recurrent depression.  A VA psychiatric examination in May 
1997 culminated in a diagnosis of generalized anxiety 
disorder.  Because the examiner had not reconciled his 
diagnosis with other prior diagnoses and did not provide a 
medical opinion, as had been requested, the examination was 
returned as inadequate.  On VA examination in June 1997, the 
veteran's mental status was clear. and he had good memory and 
cognition.  He displayed no evidence of a psychosis or of 
schizophrenia.  His affect showed a lot of anxiety and 
somatic concerns with a possible subtle depression.  The 
examiner stated that he found no psychiatric illness due to 
service, except for a history of alcohol abuse.  It was 
indicated that the veteran had been sober since 1959.  The 
examiner stated that the repeat examination confirmed his 
previous diagnosis of generalized anxiety disorder, which had 
been present for the previous six years.  

The other evidence of record shows that when the veteran was 
seen at a VA mental hygiene clinic in January 1991, he 
reported problems since World War II and Korea and claimed 
that he had nightmares of war experiences.  He claimed 
exposure to combat.  His wife reported that he dreamt of 
water and drowning.  It was also reported that the veteran 
had been involved in a motor vehicle accident in August 1990 
that had injured a pedestrian and that he was put on 
probation for a year.  It was further related that the 
veteran had poor recall.  

Although psychiatric abnormalities were initially suspected 
in service, the ultimate diagnosis was mental deficiency, 
which is not in itself a disability within the meaning of the 
law providing for VA compensation benefits.  38 C.F.R. 
§ 3.303(c).  The Board recognizes that disability resulting 
from a mental disorder that is superimposed upon mental 
retardation or a personality disorder may be service 
connected, 38 C.F.R. § 4.127 (1998), and that when 
hospitalized in November 1957, the diagnoses were mental 
retardation related to schizophrenia, and schizophrenia, 
undifferentiated type.  However, those diagnoses have not 
been confirmed on a number of more recent psychiatric 
examinations.  In addition, the examiner at the time did not 
relate any schizophrenic process to service or to any 
incident of service origin.  Although a provisional diagnosis 
of psychoneurosis, anxiety reaction, with conversion, was 
entered when the veteran applied for VA hospitalization in 
July 1953, no competent medical opinion related the diagnosis 
to any period of qualifying military service.  

Although the veteran was treated for acquired psychiatric 
disability beginning in 1952, while he was still a merchant 
seaman, his qualifying service as in the American Merchant 
Marine in Oceangoing Service terminated with the end of 
hostilities on August 15, 1945.  38 C.F.R. § 3.7(x)(15).  
Thus, there is no legal entitlement to service connection for 
psychiatric disability initially manifested during the 
veteran's service as a merchant seaman in the 1950's.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995).  

Moreover, there is no showing that a psychosis was present to 
a compensable degree within a year following the termination 
of any of the veteran's periods of qualifying active service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).  In the absence of 
competent medical evidence attributing any current chronic 
psychiatric disorder to service or to an incident of service 
origin, the claim for service connection for psychiatric 
disability (other than post-traumatic stress disorder) is not 
well grounded and must be denied.  Epps v. Gober, 126 F.3d at 
1468.  

With respect to the issue of service connection for post-
traumatic stress disorder, the record shows that VA has 
diagnosed post-traumatic stress disorder on a number of 
occasions, including during several hospitalizations in the 
1990's.  The record demonstrates, however, that the diagnoses 
of post-traumatic stress disorder are based on vague 
stressors asserted by the veteran that are not clearly 
described.  They are simply described as war memories or 
recollections or nightmares thereof.  Following a review of 
the evidence of record in 1997, the confirmed diagnosis was 
generalized anxiety disorder; post-traumatic stress disorder 
was not diagnosed.  

Furthermore, the fact that a diagnosis of post-traumatic 
stress disorder was not confirmed on recent VA psychiatric 
examination, which included a review of the record, is 
entitled to considerably more weight than what amounts to a 
diagnostic impression predicated solely on history.  See 
Wilson v. Derwinski, 2 Vet. App. 16, 20-21 (1991) (an opinion 
relating a current disability to service has more probative 
value when it takes into account the records of prior medical 
treatment so that the opinion is a fully informed one); Corry 
v. Derwinski, 3 Vet. App. 231, 234 (1992) (Board has a 
plausible basis to reject a physician's "conjecture" that a 
disability was acquired as a result of service where relevant 
treatment reports dating back a number of years were not 
mentioned by the physician rendering the opinion).  

The record shows that while on active duty in the Navy, the 
veteran did not serve outside the United States.  The Board 
notes, however, that the DD-Form-214 reflecting his service 
in the Merchant Marine shows that he is entitled to wear the 
Merchant Marine Combat Bar.  This document, which was issued 
under the provisions of Pub. L. No. 95-202, shows that the 
veteran shipped out on two overseas voyages.  The first was 
in AGWIPRINCE from June 27 to July 4, 1945, and the second 
was in the GEORGE SHARSWOOD from August 11 to the end of 
hostilities on August 15, 1945.  The DD-214 reflecting his 
Merchant Marine service during World War II indicates that he 
was authorized to wear the Atlantic War Zone Bar and the 
Mediterranean and Middle East War Zone Bar.  The veteran 
himself has submitted copies of various certificates issued 
by the War Shipping Administration for his  service in the 
Merchant Marine, including one that indicates that he also is 
entitled to wear the Pacific War Zone Bar.  Another of these 
was for The Merchant Marine Combat Bar "confirming active 
service with THE UNITED STATES MERCHANT MARINE in a ship 
which was engaged in direct enemy action."  

Although combat involvement is therefore conceded, it does 
not follow that service connection for post-traumatic stress 
disorder is warranted.  There must still be an established 
link between any diagnosis of post-traumatic stress disorder 
and specific stressors during the veteran's qualifying 
military service.  See 38 C.F.R. § 3.304(f).  Although the 
provisions of 38 C.F.R. § 3.304(f) have recently been 
amended, the amended version of the regulation still requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (1998), and "a link, established by 
medical evidence, between current symptoms and an in-service 
stressor."  64 Fed. Reg. 32,807, 32,808 (1999) (to be 
codified at 38 C.F.R. § 3.304(f)) (emphasis added).  As 
indicated above, the most recent thorough examination based 
on a review of the record fails to confirm the diagnosis of 
post-traumatic stress disorder, while previous diagnoses were 
not linked to specific stressors.  

Any traumatic events occurring during the Korean Conflict are 
beyond the scope of the veteran's qualifying military 
service.  As indicated above, such events could not be the 
basis for legal entitlement to service-connected disability 
compensation, however stressful the veteran's Merchant Marine 
service during the Korean Conflict might have been.  After a 
careful review of the evidence of record, the Board concludes 
that service connection for post-traumatic stress disorder is 
not warranted.  

II.  Residuals of a Head Injury and
Left Rib Cage Injury

Although the veteran maintains that he has residuals of a 
head injury and left rib cage injury as a result of trauma 
sustained during his active military service, there is no 
evidence - other than his assertion - to show this.  The 
service medical records for the veteran's qualifying periods 
of active duty are completely negative for any complaints or 
findings of head trauma or left rib cage injury.  Although 
the veteran was diagnosed with encephalopathy when 
hospitalized by the Public Health Service in March 1952, the 
diagnosis was regarded as questionable, and the 
encephalopathy was felt to be due to hyperinsulinism; head 
trauma was not mentioned.  Complaints of terrible pains in 
the veteran's ribs were a feature of his diagnosed 
schizophrenic reaction manifested by somatic delusions when 
he was hospitalized at an Army hospital in February 1952.  
The relatively extensive treatment reports over the years 
demonstrate that the veteran was examined on numerous 
occasions - examinations that included neurologic work-ups - 
without any complaints or findings of residuals of head 
trauma being shown.  Although the veteran complained of left 
rib cage problems when seen at a VA outpatient clinic in June 
1991, no evidence of rib abnormality was found, and X-rays of 
the left rib cage in June 1991 revealed no evidence of rib 
abnormality and no evidence of recent trauma.  The veteran 
complained of some tenderness along the 6th and 7th ribs 
anteriorly when seen at a VA outpatient clinic in July 1991.  
He also complained of pain in his left side when seen at a VA 
outpatient clinic in May 1997.  However, examiners have not 
attributed the veteran's complaints to any left rib cage 
injury or abnormality.  Rather, to the extent that the 
veteran has experienced chest pain, it has been attributed to 
referred pain from gastrointestinal disability or to post-
herpetic neuralgia.  A VA neurological consultation in 
September 1997 resulted in an impression of thoracic 
neuralgia - post herpetic.  A gastrointestinal consultation 
by VA in April 1997 reflected the veteran's main complaint of 
pain following herpes zoster six years previously.  Herpes 
zoster is also called shingles.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 760 (28th ed. 1994). When seen in a VA 
pain clinic consultation in October 1997, the veteran 
complained of burning pain in the left side of his chest of 
six years' duration with a history of shingles in that area.  
He now had chronic pain.  There is no showing of any 
residuals of head trauma currently.  

Thus, the medical evidence of record shows no indication of 
injury to the head or left rib cage during the veteran's 
qualifying military service and no competent medical evidence 
that he currently has residuals of head injury.  The veteran, 
of course, is not competent to diagnose any medical 
disability or to attribute any medical disability to service 
or to any incident of service origin, as this requires 
medical expertise.  Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Although Dr. 
Small indicated in a letter dated in May 1998 that the 
veteran was under his care for complaints of having 
difficulty walking due to a problem with his rib cage, a 
clinical diagnosis was not entered, and Dr. Small did not 
attribute any rib cage problem to service or to any incident 
of service origin.  

In the absence of a showing of any current residuals of head 
injury, and in the absence of competent medical evidence 
attributing any current left rib cage injury residuals to 
service or to an incident in service, the claims for service 
connection for residuals of head and left rib cage injury are 
not well grounded and must be denied.  Epps v. Gober, 126 
F.3d at 1468.  

III.  Heart Disorder with Hypertension,
and Pulmonary Disability

When the veteran was examined for service entrance in August 
1943, his blood pressure was 110/70, and his heart and 
respiratory system were normal on clinical examination.  A 
chest X-ray was negative.  Physical and neurological 
examinations, and laboratory studies, during the veteran's 
hospitalization for a Board of Medical Survey in February 
1944 were all negative.  A diagnosis of organic disability 
was not entered.  

When examined by VA in January 1945, the veteran's blood 
pressure was 117/70, and his cardiovascular and respiratory 
systems were reported to be good.  When he was examined by VA 
for hospital admission in July 1953, his blood pressure was 
116/70.  Although the veteran complained at that time of 
precordial pains of two weeks' duration with no relation to 
exertion, intermittent dizziness on exertion, and daily 
alterations of consciousness, his heart and lungs were 
negative on clinical examination.  The record thereafter is 
negative for complaints or findings of heart or lung 
disability, or hypertension, until decades following the 
veteran's separation from service.  When seen at a Public 
Health Service hospital in March 1978, his blood pressure was 
150/80, and a Grade II/VI systolic ejection murmur was noted, 
but an electrocardiogram and chest X-ray were within normal 
limits.  Chest X-rays by the Public Health Service in August 
1979 showed no significant abnormality, and an 
electrocardiogram was within normal limits.  When seen at a 
VA outpatient clinic in September 1989, the veteran's blood 
pressure was 160/80.  When seen at a VA outpatient clinic in 
early January 1991, the veteran complained of having walking 
pneumonia of two weeks' duration and also of having heart 
problems.  The diagnoses were resolving pneumonia, left lower 
lobe, and arteriosclerotic heart disease with angina.  When 
seen at a VA outpatient clinic a week later, the diagnosis 
was viral pharyngitis with secondary left lower lobe lung 
pleurisy and bronchopneumonia.  A chest X-ray was interpreted 
as showing mild congestion but no consolidated pneumonia. 
When seen in the VA outpatient clinic in mid-January 1991, 
mild perihilar congestion was felt to be present.  

When the veteran was seen at a VA outpatient clinic in April 
1991, he gave a history of a bad heart in the Army.  He 
complained of sporadic episodes of chest tightness with 
exertion with radiation to the left arm associated with 
palpitations and shortness of breath.  Nitroglycerin relieved 
the pain, as well as rest.  The assessment was that the chest 
pain sounded cardiac in origin.  A treadmill test in May 1991 
was stopped after four minutes due to chest pain, and the 
veteran continued to complain of chest pain, dizziness, and 
dyspnea on exertion when he was seen at a VA outpatient 
clinic in June 1991.  However, an exercise Thallium stress 
test later that month was shown to be normal.  VA nuclear 
medicine (NM) myocardial perfusion scintigraphy in April 1997 
showed normal myocardial perfusion.  The chest pain was 
subsequently attributed to noncardiac problems.  A heart 
disorder and hypertension were not diagnosed until the 
1990's, although a systolic ejection murmur was heard in 
March 1978, still many years following qualifying military 
service.  

The evidence of record is negative for complaints or findings 
referable to any pulmonary disability during service or until 
many years thereafter.  Similarly, neither a heart disorder 
nor hypertension was shown to be present during service or 
until many years thereafter.  The veteran does not appear to 
manifest a separate and distinct pulmonary disability 
currently, his pneumonia and pleurisy having apparently 
resolved.  While he has diagnosed with heart disease with 
hypertension, there is no medical opinion attributing this 
disease process to service or to any incident of service 
origin.  In the absence of a currently diagnosed pulmonary 
disability, and in the absence of any etiological opinion 
relating any current heart disorder with hypertension to 
service or to an incident during the veteran's qualifying 
service, these claims are not well grounded and must be 
denied.  Epps v. Gober, 126 F.3d at 1468.  


ORDER

Service connection for psychiatric disability, to include 
post-traumatic stress disorder, is denied.  

Service connection for residuals of a head injury is denied.  

Service connection for residuals of a left rib cage injury is 
denied.  

Service connection for a heart disorder with hypertension is 
denied.  

Service connection for pulmonary disability is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

